Citation Nr: 1128170	
Decision Date: 07/28/11    Archive Date: 08/04/11

DOCKET NO.  10-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Propriety of an award of Chapter 33 Post-9/11 GI Bill education benefits for a period of 1 month and 4 days.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from October 2001 to May 2006.  His military decorations include the Global War on Terror Expeditionary Medal, the Global War on Terror Campaign Medal, and the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the Veteran was entitled to an award of Chapter 33 VA education benefits under the provisions of the Post-9/11 GI Bill for a period of 1 month and 4 days.

For the reasons that will be discussed below, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant and any representative if further action is required on their part.


REMAND

As relevant, in March 2010, VA received the Veteran's timely VA Form 9 Substantive Appeal in response to a March 2010 Statement of the Case addressing the issue on appeal.  In his Substantive Appeal, the Veteran clearly requested a hearing at the RO before a Veterans Law Judge from the Board.  In correspondence accompanying the appeal from Veterans of Foreign Wars of The United States (VFW), an agent of this veterans service organization further stated that in addition to a hearing before the Board, either before a traveling Veterans Law Judge sitting at the RO, or via videoconference technology, the Veteran also desired to have a hearing before a Decision Review Officer (DRO).  However, the RO did not acknowledge the Veteran's request for a Board hearing when it certified the appeal to the Board in May 2010, nor had the Veteran been scheduled for a DRO hearing at the RO.  As the Veteran has a right to a hearing on his appeal, the case must be remanded to the RO so that the Veteran may be scheduled for his requested hearings.  38 C.F.R. § 20.700(a) (2010).  As the Veteran has requested both a DRO hearing and a hearing before the Board, the RO should first schedule him for a DRO hearing and then readjudicate the claim.  If the claim remains denied, he should then be scheduled for a hearing before the Board.

As noted above, the Veteran's Substantive Appeal was accompanied by correspondence dated in March 2010 from VFW.  However, the Veteran's education claims folder contains no VA Form 21-22 designating VFW as his representative in the current appeal.  The education claims folder also does not include a signed statement from the Veteran appointing VFW with power of attorney over his present appeal.  As the case is being remanded so that the Veteran may be scheduled for his requested hearings, the RO should take this opportunity to place a copy of the appointment of service organization as veteran's representative form in the education folder.  If this form is not available, the Veteran should be contacted and asked to complete and submit this form or otherwise appoint a representative, if desired.  If the Veteran has already or does appoint a representative, the appropriate procedures should be undertaken to allow the designated representative's involvement and participation in the Veteran's appeal.  38 C.F.R. § 20.600 (2010).  Clarification of the Veteran's representation should be undertaken prior to scheduling him for his requested hearings.  This remand is to ensure that the Veteran's right to appellate due process is protected.  

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The RO should review the claims folder, if one exists, and place a copy of the appointment of representative form in the education folder.  If the executed form is not in the claims folder, the Veteran should be provided with the appropriate form and requested to officially appoint a representative of his choosing with power of attorney over his appeal.

2.  After the above action has been undertaken, the Veteran should be scheduled for an RO hearing before a DRO.  The RO should notify the Veteran (and, if appropriate, his representative) of the date and time of the DRO hearing.  

3.  After the DRO hearing discussed above has been held, or if the Veteran fails to report for the scheduled hearing or withdraws his request, the Veteran's appeal regarding the propriety of an award of Chapter 33 Post-9/11 GI Bill education benefits for a period of 1 month and 4 days should be readjudicated.  If the maximum benefit sought on appeal is not granted, the Veteran (and, if appropriate, his representative) should be furnished with a Supplemental Statement of the Case.

4.  If the maximum benefit sought in this appeal is not granted following the above readjudication by the RO, the RO should contact the Veteran and determine if he desires a videoconference hearing before a Veterans Law Judge, or a travel Board hearing before a Veterans Law Judge sitting at the RO.  After the Veteran informs the RO of his choice, he should then be scheduled for his requested hearing.  The RO should notify the Veteran (and, if appropriate, his representative) of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2010).  After the Board hearing, or if the Veteran fails to report for the scheduled hearing or withdraws his hearing request, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

